      Case 3:20-cv-00076-PDW-ARS Document 33 Filed 06/22/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 EASTERN DIVISION


 ELIZABETH JANE SINNER, WHITNEY
 OXENDAHL, CAROL SAWICKI, LOIS
 ALTENBURG, and NORTH DAKOTA
 VOTERS FIRST,

                        Plaintiffs,                Case No. 3:20-cv-00076-PDW-ARS

                        v.                               STIPULATION OF DISMISSAL

 ALVIN JAEGER, in his official capacity as
 Secretary of State of North Dakota,

                        Defendant.


       Pursuant to Fed. R. Civ. P. 41(a)(1), Plaintiffs Elizabeth Jane Sinner, Whitney Oxendahl,

Carol Sawicki, Lois Altenburg, and North Dakota Voters First, and Defendant Alvin Jaeger, by

and through counsel of record, hereby stipulate that the above referenced action may be dismissed

without prejudice, and with all parties to bear their own fees and costs.
      Case 3:20-cv-00076-PDW-ARS Document 33 Filed 06/22/20 Page 2 of 2



Dated: June 19, 2020

Respectfully submitted,


 Ruth Greenwood                                  /s/ Timothy Q. Purdon
 CAMPAIGN LEGAL CENTER                           Timothy Q. Purdon (ND# 05392)
 125 Cambridgepark Drive                         ROBINS KAPLAN, LLP
 Cambridge, MA 02140                             1207 West Divide Ave., Ste. 200
 rgreenwood@campaignlegal.org                    Bismarck ND 58501
 (202) 560-0590                                  (612) 349-8767
                                                 tpurdon@robinskaplan.com
 Annabelle E. Harless
 CAMPAIGN LEGAL CENTER                           Timothy W. Billion
 55 W. Monroe St., Ste. 1925                     ROBINS KAPLAN LLP
 Chicago, IL 60603                               140 North Phillips Ave., Ste. 307
 (312) 312-2885                                  Sioux Falls, SD 57104
 aharless@campaignlegal.org                      (605) 335-1300
                                                 tbillion@robinskaplan.com

                                                 Robert Weiner
                                                 Mark Gaber
                                                 Christopher Lamar
                                                 CAMPAIGN LEGAL CENTER
                                                 1101 14th St. NW, Ste. 400
                                                 Washington, DC 20005
                                                 (202) 736-2200
                                                 rweiner@campaignlegal.org
                                                 mgaber@campaignlega.org
                                                 clamar@campaignlegal.org


       State of North Dakota
       Wayne Stenehjem
       Attorney General

By:      /s/ Matthew A. Sagsveen                By:     /s/ David R. Phillips
        Matthew A. Sagsveen                            David R. Phillips
        Solicitor General                              Assistant Attorney General
        State Bar ID No. 05613                         State Bar ID No. 06116
        Office of Attorney General                     Office of Attorney General
        500 North 9th Street                           500 North 9th Street
        Bismarck, ND 58501-4509                        Bismarck, ND 58501-4509
        Telephone (701) 328-3640                       Telephone (701) 328-3640
        Facsimile (701) 328-4300                       Facsimile (701) 328-4300
        Email masagsve@nd.gov                          Email drphillips@nd.gov
                                     Attorneys for Defendant.
